DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to the claim 1, lines 26, 27 in page 22 recites the limitation, “at least part of the outer member is movable in a vertical direction is not positively recited.  In fact, according to Figures 1-5 the inner member 55a is moving along with the insulating plate 

 Referring to the method claim 10, lines 26, 27 in page 24, recites the limitation, “moving the at least part of the outer member in a vertical direction….” is not positively recited.  In fact, according to Figures 1-5 the inner member 55a is moving along with the insulating plate 32 when the outer member 55b is moving. Hence, it is not clear to the examiner the scope of the limitation. Hence, claim 10 and depending claims are rejected under indefiniteness.  

Referring to the claim 17, lines 33 in page 25 and line 1 in page 26, recites the limitation, “at least part of the outer member is movable in a vertical direction” is not positively recited.  In fact, according to Figures 1-5 the inner member 55a is moving along with the insulating plate 32 when the outer member 55b is moving. Hence, it is not clear to the examiner the scope of the limitation. Hence, claim 17 is rejected under indefiniteness. 

Claim 5 recites a limitation, “wherein  the inner member is fixed” in line 13 page 23.  But claim 5 is not positively recited.  It is not clear how inner member is fixed or fixed with respect to what is not clear.  Hence, claim 5 is rejected under indefiniteness.  However, in the specification in paragraph [0035] it was disclosed that the inner member 55a is secured to the member 32 (insulator).  In paragraph [0044] it was mentioned that inner member 55a is secured to the lower surface of the insulating material 32.  Examiner 

Claim 8 recites a limitation, “wherein  the inner member is fixed” in line 26 page 23.  But claim 8 is not positively recited.  It is not clear how inner member is fixed or fixed with respect to what is not clear.  Hence, claim 8 is rejected under indefiniteness. Since claim 9 is depending on claim 8, claim 9 is also rejected.  However, in the specification in paragraph [0035] it was disclosed that the inner member 55a is secured to the member 32 (insulator).  In paragraph [0044] it was mentioned that inner member 55a is secured to the lower surface of the insulating material 32.  Hence, Examiner is interpreting the claim 8 as the inner member is connected to the lower portion of an insulator for the sake of prosecution of the application.

Claim 15 recites a limitation, “wherein  the inner member is fixed” in line 14 page 24.  But claim 15 is not positively recited.  It is not clear how inner member is fixed or fixed with respect to what is not clear.  Hence, claim 15 is rejected under indefiniteness.  However, in the specification in paragraph [0035] it was disclosed that the inner member 55a is secured to the member 32 (insulator).  In paragraph [0044] it was mentioned that inner member 55a is secured to the lower surface of the insulating material 32.  Examiner is interpreting the claim 15 as the inner member is connected to the lower portion of a insulator for the sake of examination.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 
invention.


Claims 1-9, 17 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US2018 /0025893 A1 by Kim et al (Kim).

Referring to the claim 1  Kim teaches, “An apparatus for plasma processing (See Fig 3 and item 128 and paragraph [0062])comprising: 

    PNG
    media_image1.png
    760
    847
    media_image1.png
    Greyscale

a chamber (Fig 3 item 136 paragraph [0067]);
a lower electrode (item 110 lower electrode paragraph [0064]) on which a substrate  (Fig 1A-2 item 116 substrate paragraph [0040])  is placed in the chamber (136); 

an upper electrode (Fig 3 item 122) facing the lower electrode (110) in the chamber (See paragraph [0064]); 
a member (Fig 3 and regarded as Combination of UPR124 and UEE138) is considered as  disposed around the upper electrode (see paragraph [0064] and [0065]); 
a gas supply section (Fig 3 item 198 paragraph [0062]) configured to supply a process gas  to a space (item 137 space) between the member (124 +138)  and the lower electrode (item 110); and 
a power supply for applying radio frequency power (item 152 RF power supply) to the lower electrode (item 110) or the upper electrode (122) to generate a plasma of the process gas (See paragraph [0066]); 
wherein the member (Fig 3 item 124+138) includes an inner member (item 124 UPR), and an outer member (extended upper electrode 138) positioned outside the inner member (item 124 See Fig 1-3); the outer member (138) is disposed outside the edge ring in a radial direction (See paragraph [0045] and also see Fig 4); and 
[[at least part of the]] outer member is movable in a vertical direction (Fig 3 item 124 is connected to position mechanism146 and connected to a motor and controller 170  to move up and down vertically, paragraph [0070]) .
Referring to the claim 2  Kim teaches the apparatus according to claim 1, wherein the outer member (Fig 3 and item 138) and the edge ring  (item 142) do not overlap with each other in a plan view (See Fig 2-4 , Fig 7A or B).

Referring to the claim 3  Kim teaches the apparatus according to claim 1, wherein the outer member (Fig 3 item 124 UPR paragraph [0062]  is electrically insulated from the inner member (See Paragraph [0074] where Kim teaches the outer member 138 is insulated from the inner member 124) .

Referring to the claim 4  Kim teaches the apparatus according to claim 1, wherein the apparatus is configured to move the outer member (See Fig 3 item 138 paragraph [0071]) upward as the edge ring abrades (See Fig 3 item 142 edge ring) .

Referring to the claim 5  Kim teaches the apparatus according to claim 1, wherein the inner member is fixed (Fig 3 item 124 is fixed to upper metal component 230 and paragraph [0072]).

Referring to the claim 6  Kim teaches the apparatus according to claim 1, wherein the outer member is grounded (outer member 138 is grounded paragraph [0065]). 

Referring to the claim 7 Kim teaches the apparatus according to claim 2, wherein the outer member (Fig 3 item 124 UPR paragraph [0062]  is electrically insulated from the inner member (See Paragraph [0074] where Kim teaches the outer member 138 is insulated from the inner member 124) .

Referring to the claim 8 Kim teaches the apparatus according to claim 7, wherein the inner member is fixed (Fig 3 item 124 is fixed to upper metal component 230 and paragraph [0072]).

Referring to the claim 9  Kim teaches the Referring to the claim 2  Kim teaches the apparatus according to claim 8, wherein the outer member is grounded (outer member 138 is grounded paragraph [0065]).

Referring to the claim 17 Kim teaches, “An upper electrode structure (Fig 3 item 122 upper electrode) comprising: 
an upper electrode (Fig 3 item 122 See paragraph [0064]); 
a member (Fig 3 and regarded as Combination of UPR124 and UEE138 is considered as  a member) disposed around the upper electrode (see paragraph [0064] and [0065]); 
wherein the member (Fig 3 item 124+138) includes an inner member (item 124 UPR), and an outer member (extended upper electrode 138) positioned outside the inner member (item 124 See Fig 1-3); the outer member (138) is disposed outside the edge ring in a radial direction (See paragraph [0045] and also see Fig 4); and 
[[at least part of the]] outer member is movable in a vertical direction “ (Fig 3 item 124 is connected to position mechanism146 and connected to a motor and controller 170  to move up and down vertically, paragraph [0070]) .

Conclusion

Claims 1-17 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

See the examiner recorded prior art : US20140020708,  US201/0073257, US2010/0243167,  US20160056021, US20150325414 and US20170092513.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/12/2022